MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLE CERTIFIED
June 19, 2007
Towers v. Myers (S54816). Petitioner's request for oral argument is denied. Petitioner's argument
that the Attorney General's certified ballot title for Initiative Petition No. 80 (2008) does not
comply substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the
Secretary of State the Attorney General's certified ballot title for the proposed ballot measure.
Towers v. Myers (S54835). Petitioner's request for oral argument is denied. Petitioner's argument
that the Attorney General's certified ballot title for Initiative Petition No. 81 (2008) does not
comply substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the
Secretary of State the Attorney General's certified ballot title for the proposed ballot measure.